Citation Nr: 1047355	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-15 497	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 14, 1978, Board decision, which denied 
service connection for sinusitis, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).

2.  Whether a July 31, 1995, Board decision, which denied service 
connection for a cervical spine disability and denied reopening 
claims for service connection for sinusitis, a disorder 
manifested by balance disturbance (vertigo), and residuals of 
bronchopneumonia, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

3.  Whether a December 18, 2007, Board decision, which remanded a 
claim for service connection for osteoarthritis of the thoracic 
and lumbar spines, reopened and remanded claims for service 
connection for a cervical spine disorder and sinusitis, and 
denied two claims of clear and unmistakable error (CUE) in an 
August 30, 1997, rating decision, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for sinusitis 
and for osteoarthritis of the cervical, thoracic, and lumbar 
spine will be the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1952 to 
October 1954. 
 
This matter comes before the Board from motions submitted in 
August 2009 by the Veteran for revision or reversal on the 
grounds of clear and unmistakable error (CUE) of Board decisions 
issued on December 14, 1978; July 31, 1995; and December 18, 
2007. 
 

FINDINGS OF FACT

1.  In a rating decision issued in August 1977, the RO denied 
service connection for sinusitis; and the Veteran perfected an 
appeal as to that denial in October 1977.

2.  By decision issued in December 14, 1978, the Board denied 
entitlement to service connection for sinusitis.

3.  In August 1979, the Board's Chairman reconsidered the 
December 14, 1978, decision and found it to be legally and 
factually correct.

4.  In March 1979, the Veteran filed a claim to reopen for 
service connection for sinusitis, which was denied by the RO in a 
rating decision issued in April 1979.  

5.  By decision issued April 16, 1981, the Board denied reopening 
the Veteran's claim for service connection for sinusitis.

6.  By rating decisions issued in September 1982, November 1982, 
and February 1992, the RO denied reopening the Veteran's claims 
for service connection for sinusitis.  The February 1992 rating 
decision also denied service connection for a neck condition and 
denied reopening claims for service connection for a balance 
disorder and bronchopneumonia.

7.  In April 1992, the Veteran disagreed with the February 1992 
rating decision as to all issues and perfected an appeal to the 
Board in June 1992.

8.  In June 1994, the Board remanded the Veteran's appeal for 
additional development.

9.  By decision issued July 31, 1995, the Board denied service 
connection for a cervical spine disorder and denied reopening 
claims for service connection for sinusitis, a balance disorder 
and bronchopneumonia.

10.  The Veteran appealed the July 1995 Board decision to the 
Court of Appeals for Veterans Claims (Court) (previously the 
United States Court of Veterans Appeal), which affirmed the 
Board's decision on all issues in a Memorandum Decision issued 
June 24, 1997.

11.  In January 2004, the Veteran filed a claim for service 
connection for osteoarthritis of the thoracic and lumbar spines 
and claims to reopen for service connection for sinusitis and a 
cervical spine disorder.

12.  In a rating decision issued in May 2004, the RO denied 
service connection for osteoarthritis of the thoracic and lumbar 
spines and denied reopening for service connection for sinusitis 
and a cervical spine disorder.  The RO also denied two claims of 
CUE in the August 1977 rating decision.

13.  The Veteran disagreed with the May 2004 rating decision in 
February 2005 and perfected an appeal as to all issues in October 
2005.

14.  On December 18, 2007, the Board issued a decision/remand in 
which it remanded the claim for service connection for 
osteoarthritis of the thoracic and lumbar spines, reopened and 
remanded the claims for service connection for a cervical spine 
disorder and sinusitis, and denied the two claims of CUE in the 
August 1977 rating decision.

15.  The Veteran's motion for revision or reversal of the 
December 18, 2007, Board decision based on CUE fails to allege 
specific errors of fact or law by the Board in denying the claims 
of CUE in the August 1977 rating decision. 


CONCLUSIONS OF LAW

1.  Due to the Court decision issued June 24, 1997, the Board has 
no jurisdiction to adjudicate the merits of the motion for 
revision or reversal of the December 14, 1978, Board decision 
based upon CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. § 20.1400(b) (2010).

2.  Due to the Court decision issued June 24, 1997, the Board has 
no jurisdiction to adjudicate the merits of the motion for 
revision or reversal of the July 31, 1995, Board decision based 
upon CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 
20.1400(b) (2010).

3.  Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion to 
revise or reverse the December 18, 2007, Board decision must be 
dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All final Board decisions are subject to revision on the basis of 
CUE except for those decisions which have been appealed to and 
decided by a court of competent jurisdiction (i.e., the Court of 
Appeals for Veterans Claims (Court)), and decisions on issues 
which have subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b).  

Where the Court affirms a determination by the Board on a 
particular issue, the Board's decision is replaced by the Court's 
decision on that issue and, thus, there is no longer a Board 
decision that is subject to revision based on CUE.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); 
see also May v. Nicholson, 19 Vet. App. 310 (2005).  As explained 
in Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. 
Cir. 2000), the provisions of 38 C.F.R. § 20.1400(b) are intended 
to prevent a lower tribunal, such as the Board, from reviewing 
the decision of a higher tribunal, such as the Court.  Any other 
result would not be logical.

I.  December 14, 1978 Board Decision
 
By rating decision issued in August 1977, the RO denied service 
connection for sinusitis.  The Veteran perfected an appeal in 
October 1977.  In a December 14, 1978 decision, the Board denied 
service connection for sinusitis.  In an August 2009 statement, 
the Veteran alleged that there is CUE in the Board's decision.

By an August 1979 letter, the Chairman of the Board reconsidered 
the Board's December 14, 1978, decision and found it to be 
legally and factually correct.

The Board notes that, in a memorandum decision issued on June 24, 
1997, the Court affirmed the Board's July 15, 1995, decision in 
which it denied service connection of sinusitis on the basis that 
new and material evidence had not been submitted to reopen the 
Veteran's claim.

Pursuant to 38 C.F.R. § 20.1400(b)(2), a Board's decision is not 
subject to revision on the basis of CUE if the issue has been 
subsequently decided by the Court.  The Board finds that the June 
1997 Court's affirmance of the Board's July 15, 1995, denial of 
reopening of the Veteran's claim for service connection for 
sinusitis is a subsequent decision on the issue of service 
connection for sinusitis that was denied in the December 14, 
1978, Board decision.  

The Board acknowledges that the Court's June 1997 decision 
affirmed the Board's denial to reopen the Veteran's claim for 
service connection for sinusitis and the December 14, 1978, Board 
decision denied service connection for sinusitis on the merits.  
However, the issue of whether new and material evidence has been 
submitted is part of the same "matter" of whether an appellant 
is entitled to service connection for a disability.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a)).  When a claimant submits a 
claim for service connection for a disability, the question of 
whether there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding that 
claim.  Id. at 392.  Although these are two separate questions, 
they are components of a single claim for service connection.  
Id.  Consequently, the Board finds that the issue of service 
connection for sinusitis was subsequently decided by the Court 
and that decision constitutes a bar to a collateral attack on the 
December 14, 1978, Board decision under to 38 C.F.R. 
§ 20.1400(b)(2).  The Board, therefore, is precluded from 
revising or reversing the December 14, 1978, Board decision on 
the basis of CUE.  
 
For the foregoing reasons, the Board finds that it does not have 
jurisdiction to adjudicate the merits of the Veteran's CUE 
motion, and it is dismissed. 
 
II.  July 31, 1995 Board Decision

On June 24, 1997, the Court affirmed the July 31, 1995, Board 
decision that was challenged on the basis of CUE in the Veteran's 
motion.  The July 31, 1995, Board decision is not subject to 
revision on the basis of CUE because it has been appealed to and 
decided by a court of competent jurisdiction.  38 C.F.R. 
§ 20.1400(b)(1).  Thus, as the July 31, 1995, Board decision is 
not subject to collateral attack, the various CUE arguments 
raised by the Veteran need not be discussed in detail.  
Accordingly, the Board does not have jurisdiction to adjudicate 
the merits of this motion, and it is dismissed with prejudice for 
lack of subject matter jurisdiction.  38 C.F.R. § 20.1404(b).  

III.  December 18, 2007, Board Decision

By motion submitted in August 2009, the Veteran claimed that the 
December 18, 2007, Board decision contained clear and 
unmistakable errors (CUE) of facts, issues, findings, reasons, 
bases, and conclusions.  Specifically, on December 18, 2007, the 
Board issued a decision/remand in which it remanded the Veteran's 
claim for service connection for osteoarthritis of the thoracic 
and lumbar spines, reopened and remanded the claims for service 
connection for a cervical spine disorder and sinusitis, and 
denied the two claims of CUE in the August 1977 rating decision. 

A decision of the Board is final, unless timely appealed, the 
Chairman orders reconsideration of the decision, or some other 
exception to finality applies. 38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. §§ 20.1100, 20.1104.  One of these exceptions is if it is 
determined by collateral attack that the decision involved CUE. 
38 U.S.C.A. §§ 5109A(a), 7111(a).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411. 
 
If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision has 
the same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 
3.105(a). 
 
CUE is a very specific and rare kind of error. It is the kind of 
error, of fact or of law, that, when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) [and the implementing regulation, 38 C.F.R. § 
3.102] does not apply to a motion to revise a Board decision due 
to CUE.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE 
does not include a change in medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision, VA's failure 
to fulfill the duty to assist, a disagreement as to how the facts 
were weighed or evaluated, or a change in the interpretation of a 
statute or regulation that was previously correctly applied.  38 
C.F.R. § 20.1403(d). 
 
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b)(1). 
 
A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that party's 
representative.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or upon 
request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 
20.1400(a).  The motion must include the name of the Veteran; the 
name of the moving party if other than the Veteran; the 
applicable VA file number; and the date of the Board decision to 
which the motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. § 
20.1404(a). 
 
In addition, the motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice as to refilling.  38 C.F.R. § 20.1404(b).  See also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the 
provision of 38 C.F.R. § 20.1404(b) that required that a motion 
be denied if the pleading requirements of that section were not 
met). 

With regard to the remanded issues of service connection for 
osteoarthritis of the cervical, thoracic and lumbar spines and 
service connection for sinusitis, the remand in the December 18, 
2007, decision/remand was not a final decision as to these 
issues.  See 38 C.F.R. § 20.1100(b) (A remand is in the nature of 
a preliminary order and does not constitute a final decision of 
the Board.)  Consequently, there is no final decision for the 
Board to review on the basis of clear and unmistakable error.  
See 38 C.F.R. § 20.1400(b); see also Winsett v. Principi, 341 
F.3d 1329 (Fed. Cir. 2003), cert. denied, 540 U.S. 1082 (2003). 
Accordingly, the Board does not have jurisdiction to adjudicate 
the merits of the CUE motion as it relates to the issues remanded 
in the December 18, 2007, Board decision/remand, and it is 
dismissed with prejudice with respect to the service connection 
claims for osteoarthritis of the cervical, thoracic and lumbar 
spines and sinusitis.

As a result of the above, the only claims decided in the December 
18, 2007, Board decision were the two claims of CUE in the August 
30, 1977 rating decision.  Essentially, the Veteran alleges CUE 
in this rating decision because of (1) the failure to grant 
service connection for "fibrositis and osteoarthritis of the 
cervical spine" and (2) the failure to grant service connection 
for sinusitis.  

The following are the Veteran's allegations as to CUE in the 
December 18, 2007, Board decision.  The Board notes that it has 
not set forth the Veteran's allegations word for word but has 
tried to summarize where possible the pertinent allegations made 
by him.  As for the allegations of CUE relating to prior Board 
decisions in the part of the Veteran's motion discussing the 
December 18, 2007, Board decision, these are not considered as 
allegations of CUE against the December 18, 2007, Board decision 
and, therefore, are not addressed here.

(1)	Veteran claims he did not place a claim for 
"fibrositis" on May 20, 1977, when he reinstituted his 
service incurred medical claims and the VA has 
erroneously created this claim.
(2)	He was not evaluated for or examined for 
"fibrositis" by the VA on July 12, 1977 (noted as the 
date of VA examination related to the Veteran's original 
claim for service connection filed May 20, 1977).
(3)	No VA evaluation or examination took place in 
August of 1977 but took place on July 12, 1977.
(4)	He was not evaluated for or examined for 
osteoarthritis of his spine by the VA on July 12, 1977.
(5)	On July 12, 1977, the VA examiner failed to, or 
declined to, assign a diagnosis to his sinus, head and 
neck pain - leaving the evidence incomplete and in 
question.  The VA examiner also failed to address any 
relationship between his chronic sinusitis and service 
upper respiratory infections (URI) and/or 
bronchopneumonia.  The VA examiner failed to comment on 
all of the evidence of service record at that juncture, 
and all the private medical evidence presented to him.
(6)	The VARO (NYC) Rating Board did not adjudicate and 
deny a claim for "fibrositis" or "osteoarthritis" of 
the cervical spine on August 30, 1977.
(7)	The VARO (NYC) Rating Board clearly erred in not 
adjudicating his cervical (neck) spine claim dated May 
20, 1977.
(8)	The VARO (NYC) Rating Board was clearly in error 
for not applying the Duty to Assist in developing 
service medical evidence relating to osteoarthritis of 
his spine and for not addressing in service treatment 
for osteoarthritis.

A.	 CUE in the August 30, 1977, Rating Decision for Failure to 
Grant Service Connection for "Fibrositis or Osteoarthritis 
of the Cervical Spine"

After considering all of the Veteran's allegations, the Board 
finds that they fail to allege specific claims of CUE in the 
December 18, 2007, Board decision.  Essentially, the majority of 
the Veteran's allegations relate to claims of error made by the 
VARO (NYC) in rendering the August 1977 rating decision.  Those 
claims were decided by the Board in its December 18, 2007, 
decision.  The Veteran, however, fails to allege how the Board 
committed CUE in affirming the RO's decision that there was no 
CUE in the August 1977 rating decision with regard to its failure 
to grant service connection for a cervical spine disorder.  

Furthermore, the Veteran's allegations relating to the July 1977 
VA examination and failure to act by the examiner essentially 
allege failure in the duty to assist, which is not a valid claim 
of CUE.  Consequently, the Board finds that the Veteran has 
failed to specifically plead the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error, and his 
motion must be dismissed without prejudice as to refiling.  See 
38 C.F.R. § 20.1404(b).  

In making this decision, the Board notes the Veteran's allegation 
that he never filed a claim for "fibrositis" of the cervical 
spine in May 20, 1977 and that VA has erroneously created this 
claim.  The Board acknowledges that, in the December 18, 2007, 
decision, it adjudicated the merits of the Veteran's CUE claim 
despite the fact that it is not apparent from reading the August 
1977 rating decision that the RO adjudicated a claim for service 
connection for a cervical spine disorder.  In fact, a review of 
the Veteran's May 1977 claim fails to list a cervical spine 
disorder as a disability for which service connection was being 
sought (Board notes the only document mentioning the Veteran's 
cervical spine is the VA examination report which shows 
complaints of neck pain).  

In rendering a decision on this claim of CUE in December 2007, 
the Board did not give an explanation as to why it found that a 
claim for service connection for fibrositis and osteoarthritis of 
the cervical spine had been adjudicated in the August 1977 
decision despite the above.  Thus, the correctness of the 
December 18, 2007, decision that denied CUE is questionable.  
Nevertheless, the Board finds that the Veteran has failed to 
allege how the Board's error would have manifestly changed the 
outcome of his claim.  In fact, the Board finds that, if not 
denied on the merits, the claim would otherwise have been 
dismissed on procedural grounds on the basis that the Veteran's 
claim of CUE had no legal merit.  

The August 1977 rating decision did not adjudicate a claim for 
service connection for a cervical spine disability and, even if 
the Veteran had a claim for a cervical spine disorder pending at 
that time that was unadjudicated, it would have later been 
subsumed in the subsequent denials of service connection for a 
cervical spine disorder issued by the Board on July 31, 1995, and 
the Court on June 24, 1997.  Therefore, the Board concludes that 
any error in the Board adjudicating the Veteran's CUE claim as to 
the August 1977 rating decision not granting service connection 
for "fibrositis and osteoarthritis of the cervical spine" on 
the merits is not prejudicial to the Veteran and was harmless 
error.  

B.	CUE in August 30, 1977 Rating Decision for Failure to Grant 
Service Connection for Sinusitis

Initially, as previously discussed, the Board finds that the 
Veteran has failed to allege how the Board committed CUE in 
affirming the RO's decision that there was no CUE in the August 
1977 rating decision with regard to the RO's failure to grant 
service connection for sinusitis.  Consequently, the Board finds 
that the Veteran has failed to specifically plead the alleged 
clear and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but for 
the alleged error, and his motion must be dismissed without 
prejudice as to refiling.  See 38 C.F.R. § 20.1404(b).  

Moreover, the Board finds that there was no CUE in the Board's 
decision because there was no legal merit to the Veteran's claim 
of CUE in the August 1977 rating decision as to the RO failing to 
grant service connection for sinusitis because that rating 
decision was subsumed by the Board's December 14, 1978, decision 
that denied service connection for sinusitis.  See 38 C.F.R. 
§ 20.1104 ("When a determination of the agency of original 
jurisdiction is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.").  
Thus no clear and unmistakable error claim regarding the August 
1977 rating decision may exist as a matter of law.  See Smith 
(William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994). 

Consequently, the Board finds that there is no legal basis for 
the Veteran's motion with regard to CUE in the December 18, 2007, 
Board decision that denied CUE in the August 1977 rating decision 
on the basis of failure to grant service connection for 
sinusitis, and it is dismissed.





(CONTINUED ON NEXT PAGE)
ORDER

The motion seeking revision or reversal of the December 14, 1978, 
Board decision, which denied service connection for sinusitis, on 
the grounds of clear and unmistakable error (CUE) is dismissed.

The motion seeking revision or reversal of the July 31, 1995, 
Board decision, which denied service connection for a cervical 
spine disability, and denied reopening claims for service 
connection for sinusitis, a disorder manifested by balance 
disturbance (vertigo), and residuals of bronchopneumonia, on the 
grounds of clear and unmistakable error (CUE) is dismissed.

The motion seeking revision or reversal of the December 18, 2007, 
Board decision, which remanded a claim for service connection for 
osteoarthritis of the thoracic and lumbar spine, reopened and 
remanded claims for service connection for a cervical spine 
disorder and sinusitis, and denied two claims of clear and 
unmistakable error (CUE) in an August 30, 1997, rating decision, 
on the grounds of clear and unmistakable error (CUE) is 
dismissed.



                       
____________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



